DETAILED ACTION
This action is in response to the claims filed 04/01/2022 Claims 1-25 are pending and have been examined. Claims 1, 16 and 17 are independent claims. Claims 1, 16 and 17 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.


Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
Regarding claim 1
	Applicant argued that the “neuron core controller” of Chen is not analogous to the “local controller” claimed. Applicant noted that the neuron controller merely outputs time steps and does not store activations. On the contrary, Examiner notes as in ¶0102 of Chen spikes are written to the PRE spike buffer by the neuron core controller. Writing spikes to the buffer/memory corresponds to storing activations. Examiner notes, that a careful reading of ¶0102 describes that “spikes” (or activations) are stored in a table in the Buffer.  Further ¶090 describes how spikes are stored in the separate buffers for each time stamp. By controlling the storage of time steps the core is indeed storing activations. ( ¶090 “The processing results are stored in separate buffers”. The controller even includes a counter for tracking the number of spikes processed for a given time step ¶095.
	Further, applicant argues that the controller does not load/store to the “same ‘activation memory’” because the two buffers are separate entities. Examiner notes that while art describes two separate Buffers, the claims discuss an “activation memory”. Under BRI, a ‘single’ “activation memory” may reasonably refer to two separate memory buffers, which together form an activation memory. Applicant also argues that the activation memory claimed cannot be the Buffers described in the art because the buffers store time stamps which are not output activations. Examiner notes that the time stamp is seen as the index of a data table within the buffer, as described earlier the buffer stores spikes at the index of the time stamp, the spikes are seen as output activations. These spikes are the result of applying input spikes to a array of weights.
	
With respect to the amended limitation
Applicant states that Sridharan does not either alone nor in combination with Chen teaches “wherein the global scheduler communicates with each local controller to share in scheduling operations”.  Examiner notes that the rejection in view of Sridharan below points to specific description of a scheduler which is operatively coupled to an array of clusters. Clusters are described as processors which receive tasks or work items distributed by the scheduler to be processed by clusters. While Sridharan does not describe the clusters as containing local controllers, Sridharan does describe a “pipeline manager” within each cluster which is analogous to the local controller as described in the updated rejections. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “The interconnect is operable” in claim 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al US document ID US 20180322387 A1, hereinafter Sridharan. Further in view of Chen et al US document ID US 20190102669 A1, hereinafter Chen.

Regarding Claim 1
	Sridharan teaches, a plurality of cores, each core comprising a neural computation unit, (Abstract “a system to compute and distribute data for distributed training of a neural network [a neural computation unit]…a first set of general-purpose processor cores [a plurality of cores] to execute the first set of instructions” Figure 2A-Figure 2C depict a cluster array where is cluster contains processing cores, the cluster corresponds to the claimed core which contains processors for neural network computation.) a global scheduler operatively coupled to the plurality of cores, (¶057 “a scheduler 210 [global scheduler], which is configured to distribute commands or other work items to a processing cluster array 212” Examiner notes that the cluster array which is configured to receive the commands corresponds to the plurality of cores, which is coupled to the cores in order to distribute. The scheduler corresponds to a global scheduler because it operates on all the processing elements in the cluster array) adapted to provide the synaptic weights from the neural network model memory to each core. (¶0060 “The parallel processing unit 202 can transfer data from system memory via the I/O unit 204 for processing” Examiner notes that the I/O unit is operatively coupled to the scheduler as depicted in Fig. 2A ¶0200 “The low-level messaging libraries are used to enable data transfers for weight and activation data during distributed training of a neural network” Thereby providing weights from the system or neural network model memory to each core ¶0196 “the libraries required to implement such techniques. For example, to implement distributed deep learning models such as data parallelism, model parallelism, or hybrid parallelism (mixed data and model parallelism)” Examiner notes that the scheduler using a communication library framework distributes learning models such as model parallelism, this is a frame work for providing weights to processing units. The weights coming from the system memory.) wherein the global scheduler communicates with each local controller to share in scheduling operations of the system. (¶071 “Operation of the processing cluster 214 can be controlled via a pipeline manager 232 that distributes processing tasks to SIMT parallel processors. The pipeline manager 232 receives instructions from the scheduler 210 of FIG. 2 and manages execution of those instructions” as discussed above and shown in Figure 2C, the pipeline manager, or local controller, contained in each core communicates with the global scheduler.)
	Sridharan does not explicitly teach, the neural computation unit adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations, an activation memory adapted to store the input activations and the output activations, a local controller, the local controller being adapted to load the input activations from the activation memory to the neural computation unit and to store the plurality of output activations from the neural computation unit to the activation memory;
	Chen when addressing issues related to communication and control between a plurality of neuromorphic cores, the neural computation unit adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations, (¶0102 “a spike 1212 is received from a neural unit of a PRE core, it may be written to a location in PRE spike buffer” Examiner notes, a spike corresponds to input activations received by a core. A system comprising multiple such cores corresponds to a plurality of input activations.) (¶0105 “and access synapse weights of connections between neural units of the core 1200 and the spiking neural unit” Examiner notes that the cores accessing the synapse weights for computation correspond to “adapted to apply a plurality of synaptic weights”)(¶0107 “The membrane potential delta buffer 1208…The membrane potential deltas represent partial processing results for the neural units” Examiner notes that the membrane potential deltas correspond to output activations as they are the output of the neural unit/core processing) an activation memory adapted to store the input activations and the output activations (¶0093 “core may now perform look ahead processing by receiving spikes from Pre core 1 for time-step 2, storing the spikes in a buffer” ¶0107 “The membrane potential delta buffer 1208 may include a plurality of entries that each correspond to a particular time-step…The membrane potential deltas represent partial processing results for the neural units” Examiner notes that the activation memory corresponds to the pre spike buffer and membrane potential delta buffer which together store ‘pre spikes’ and membrane potential deltas which correspond to the claimed input activations and output activation respectively.) a local controller, the local controller being adapted to load the input activations from the activation memory to the neural computation unit and to store the plurality of output activations from the neural computation unit to the activation memory; (¶0110 “neuron core controller 1100 may facilitate the processing of an input spike 1212 by outputting a time-step 1218 that is used to access entries of the PRE spike buffer 1202 and the membrane potential delta buffer 1208” Examiner notes that the controller corresponds to the local controller. Which facilitates the flow of input activations stored in the PRE spike buffer (part of the activation memory)  and through the computation unit, then to the delta buffer ( also part of the activation memory.)) a neural network model memory adapted to store the plurality of synaptic weights; (¶0105 “Synaptic weight memory 1204 includes synapse weights for connections between fan-in neural units of the PRE cores and the neural units of the core” Examiner notes that the neural network model memory corresponds to the synaptic weight memory.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate activation and weight memory wherein core computations are mediated by a local controller as taught by Chen to the disclosed invention of Sridharan.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system that can efficiently coordinate processing for “spike time communication performed in a low-latency and energy-efficient manner through in-network processing and multi-cast packets” for neural network processing (¶0067 Chen)

Regarding Claim 2
	Sridharan/Chen teaches Claim 1.
	Further Sridharan teaches, wherein the global scheduler is adapted to provide local controller instructions to each core (¶0057 “with a scheduler 210 [global scheduler], which is configured to distribute commands or other work items to a processing cluster array” Examiner notes the instructions or commands are provided to cores in the cluster array, where each core contains a local controller, taught by Chen ) 

Regarding Claim 3
	Sridharan/Chen teaches Claim 1.
	Further Sridharan teaches, wherein the global scheduler provides (Examiner notes that the global scheduler corresponds to the entity that distributes work items and commands to each core) the same synaptic weights to each of the cores. (¶0196 “As shown in FIG. 14A, data parallelism can be implemented in which input data 1402 is split along a mini-batch dimension and the same model is replicated across the nodes [cores]. The mini-batch is split across several compute nodes, with each node responsible for computing gradients with respect to all model parameters using a subset of the samples in the mini-batch” Examiner notes that under the data parallelism routine the same weights are given to each node while only the input data and resulting output differs across cores)

Regarding Claim 4
	Sridharan/Chen teaches Claim 2.
	Further Sridharan teaches, wherein the global scheduler provides (Examiner notes that the global scheduler corresponds to the entity that distributes work items and commands to each core) the same local controller instructions to each of the cores. (¶0275 “processor cores 2402A-2402N are homogenous cores executing the same instruction set architecture [instructions]” Examiner notes that the cores are operated via the local controller, disclosed by Chen )

Regarding Claim 5/21
	Sridharan/Chen teaches Claim 1/17.
	Further Sridharan teaches, wherein the global scheduler provides (Examiner notes that the global scheduler corresponds to the entity that distributes work items and commands to each core) different synaptic weights to at least some of the cores. (¶0197 “As shown in FIG. 14B, model parallelism can be implemented in which the model or set of weights is split across multiple nodes. Generally, model parallelism performs different portions of a model's computation are performed simultaneous on different nodes for the same batch of examples” Examiner notes that under model parallelism different weights are given to each node)

Regarding Claim 6/22
	Sridharan/Chen teaches Claim 2/18.
	Further Sridharan teaches, wherein the global scheduler provides (Examiner notes that the global scheduler corresponds to the entity that distributes work items and commands to each core) different local controller instructions to at least some of the cores. (¶0275 “processor cores 2402A-2402N are heterogeneous in terms of instruction set architecture (ISA)” Examiner notes that the cores are operated via the local controller, taught by Chen)

Regarding Claim 7
	Sridharan/Chen teaches Claim 1.
	Further Chen teaches, a network coupled to the plurality of cores. (¶0028 “processor 100 includes a plurality of network elements [cores] 102 arranged in a grid network and coupled to each other with bi-directional links”)

Regarding Claim 8/23
	Sridharan/Chen teaches Claim 7 and Claim 17.
	Further Sridharan teaches, wherein the global scheduler provides (Examiner notes that the global scheduler corresponds to the entity that distributes work items and commands to each core) the synaptic weights via the network. (¶0196 “the libraries required to implement such techniques. For example, to implement distributed deep learning models such as data parallelism, model parallelism, or hybrid parallelism (mixed data and model parallelism)” Examiner notes that scheduler provides the weights using the communication libraries, via various parallelism techniques. The communication is done via the network taught by Chen.)

Regarding Claim 9/24
	Sridharan/Chen teaches Claim 7 and Claim 17
	Further Sridharan teaches, wherein the global scheduler provides (Examiner notes that the global scheduler corresponds to the entity that distributes work items and commands to each core) local controller instructions to each core via the network. (¶0057 “a scheduler 210, which is configured to distribute commands or other work items to a processing cluster array 212” Examiner notes that each core contains a controller to execute instructions. When the scheduler distributes commands or instructions to each core in the cluster array. When combined with the teaching of Chen are distributed via the network taught by Chen.)

Regarding Claim 10
	Sridharan/Chen teaches Claim 7
	Further Chen teaches, wherein the network comprises a tree network. (¶0028 “However, an NoC in accordance with various embodiments of the present disclosure may be applied to any suitable network topologies (e.g., a hierarchical network)” Examiner notes, a hierarchical network corresponds to a tree network)

Regarding Claim 16
	Sridharan teaches, A system comprising: a neural computation unit (Abstract “a system to compute and distribute data for distributed training of a neural network [a neural computation unit]…a first set of general-purpose processor cores [a plurality of cores] to execute the first set of instructions”) a global scheduler and a local controller operatively coupled to the neural computation unit (¶057 “a scheduler 210, which is configured to distribute commands or other work items to a processing cluster array 212 [neural computation unit]” ¶071 “Operation of the processing cluster 214 can be controlled via a pipeline manager [local controller] 232 that distributes processing tasks to SIMT parallel processors” ) the global scheduler adapted to: load the synaptic weights from the neural network model memory to the neural computation unit. (¶0060 “The parallel processing unit 202 can transfer data from system memory via the I/O unit 204 for processing” Examiner notes that the I/O unit is operatively coupled to the scheduler as depicted in Fig. 2A ¶0200 “The low-level messaging libraries are used to enable data transfers for weight and activation data during distributed training of a neural network” Thereby providing weights from the system or neural network model memory to each core ¶0196 “the libraries required to implement such techniques. For example, to implement distributed deep learning models such as data parallelism, model parallelism, or hybrid parallelism (mixed data and model parallelism)” Examiner notes that the scheduler using a communication library framework distributes learning models such as model parallelism, this is a frame work for providing weights to processing units. The weights coming from the system memory.) wherein the global scheduler communicates with each local controller to share in scheduling operations of the system. (¶071 “Operation of the processing cluster 214 can be controlled via a pipeline manager 232 that distributes processing tasks to SIMT parallel processors. The pipeline manager 232 receives instructions from the scheduler 210 of FIG. 2 and manages execution of those instructions” as discussed above and shown in Figure 2C, the pipeline manager, or local controller, contained in each core communicates with the global scheduler.)
	Sridharan does not explicitly teach, the neural computation unit adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations; a neural network model memory adapted to store the plurality of synaptic weights; an activation memory adapted to store the input activations and the output activations; load the input activations from the activation memory to the neural computation unit; store the plurality of output activations from the neural computation unit to the activation memory.
Chen when addressing issues related to communication and control between a plurality of neuromorphic cores, the neural computation unit adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations; (¶0102 “a spike 1212 is received from a neural unit of a PRE core, it may be written to a location in PRE spike buffer” Examiner notes, a spike corresponds to input activations received by a core. A system comprising multiple such cores corresponds to a plurality of input activations.) (¶0105 “and access synapse weights of connections between neural units of the core 1200 and the spiking neural unit” Examiner notes that the cores accessing the synapse weights for computation correspond to “adapted to apply a plurality of synaptic weights”)(¶0107 “The membrane potential delta buffer 1208…The membrane potential deltas represent partial processing results for the neural units” Examiner notes that the membrane potential deltas correspond to output activations as they are the output of the neural unit/core processing) an activation memory adapted to store the input activations and the output activations (¶0093 “core may now perform look ahead processing by receiving spikes from Pre core 1 for time-step 2, storing the spikes in a buffer” ¶0107 “The membrane potential delta buffer 1208 may include a plurality of entries that each correspond to a particular time-step…The membrane potential deltas represent partial processing results for the neural units” Examiner notes that the activation memory corresponds to the pre spike buffer and membrane potential delta buffer which together store ‘pre spikes’ and membrane potential deltas which correspond to the claimed input activations and output activation respectively.) load the input activations from the activation memory to the neural computation unit; store the plurality of output activations from the neural computation unit to the activation memory (¶0110 “neuron core controller 1100 may facilitate the processing of an input spike 1212 by outputting a time-step 1218 that is used to access entries of the PRE spike buffer 1202 and the membrane potential delta buffer 1208” Examiner notes that the controller corresponds to the local controller. Which facilitates the flow of input activations stored in the PRE spike buffer (part of the activation memory)  and through the computation unit, then to the delta buffer ( also part of the activation memory.)) a neural network model memory adapted to store the plurality of synaptic weights; (¶0105 Synaptic weight memory 1204 includes synapse weights for connections between fan-in neural units of the PRE cores and the neural units of the core” Examiner notes that the neural network model memory corresponds to the synaptic weight memory.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate activation and weight memory wherein core computations are mediated by a local controller as taught by Chen to the disclosed invention of Sridharan.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system that can efficiently coordinate processing for “spike time communication performed in a low-latency and energy-efficient manner through in-network processing and multi-cast packets” for neural network processing (¶0067 Chen)

Regarding Claim 17
	Sridharan teaches. A method comprising: providing, by a global scheduler (¶057 “a scheduler 210, which is configured to distribute commands or other work items to a processing cluster array 212 [neural computation unit]”) synaptic weights from a neural network model memory to each of a plurality of cores; (¶0060 “The parallel processing unit 202 can transfer data from system memory via the I/O unit 204 for processing” Examiner notes that the I/O unit is operatively coupled to the scheduler as depicted in Fig. 2A ¶0200 “The low-level messaging libraries are used to enable data transfers for weight and activation data during distributed training of a neural network” Thereby providing weights from the system or neural network model memory to each core ¶0196 “the libraries required to implement such techniques. For example, to implement distributed deep learning models such as data parallelism, model parallelism, or hybrid parallelism (mixed data and model parallelism)” Examiner notes that the scheduler using a communication library framework distributes learning models such as model parallelism, this is a frame work for providing weights to processing units. The weights coming from the system memory.) wherein the global scheduler communicates with each local controller to share in scheduling operations of the system. (¶071 “Operation of the processing cluster 214 can be controlled via a pipeline manager 232 that distributes processing tasks to SIMT parallel processors. The pipeline manager 232 receives instructions from the scheduler 210 of FIG. 2 and manages execution of those instructions” as discussed above and shown in Figure 2C, the pipeline manager, or local controller, contained in each core communicates with the global scheduler.)
	Sridharan does not explicitly teach, the neural computation unit adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations; a neural network model memory adapted to store the plurality of synaptic weights; an activation memory adapted to store the input activations and the output activations; the neural network model memory, and the activation memory, load the input activations from the activation memory to the neural computation unit, store the plurality of output activations from the neural computation unit to the activation memory.
	Chen when addressing issues related to communication and control between a plurality of neuromorphic cores, applying, by a neural computation unit of each core, the plurality of synaptic weights to the plurality of input activations to produce a plurality of output activations; (¶0102 “a spike 1212 is received from a neural unit of a PRE core, it may be written to a location in PRE spike buffer” Examiner notes, a spike corresponds to input activations received by a core. A system comprising multiple such cores corresponds to a plurality of input activations.) (¶0105 “and access synapse weights of connections between neural units of the core 1200 and the spiking neural unit” Examiner notes that the cores accessing the synapse weights for computation correspond to “adapted to apply a plurality of synaptic weights”)(¶0107 “The membrane potential delta buffer 1208…The membrane potential deltas represent partial processing results for the neural units” Examiner notes that the membrane potential deltas correspond to output activations as they are the output of the neural unit/core processing storing, by the local controller of each core, the plurality of output activations from the neural computation unit of the core to the activation memory of the core. (¶0067 “a controller to coordinate the processed time-steps” ¶0093 “core may now perform [by the local controller] look ahead processing by receiving spikes from Pre core 1 for time-step 2, storing the spikes in a buffer” ¶0107 “The membrane potential delta buffer 1208 may include a plurality of entries that each correspond to a particular time-step…The membrane potential deltas represent partial processing results for the neural units” Examiner notes that the activation memory corresponds to the pre spike buffer and membrane potential delta buffer which together store ‘pre spikes’ and membrane potential deltas which correspond to the claimed input activations and output activation respectively.) loading, by a local controller of each core, input activations from an activation memory of the core to a neural computation unit of the core (¶0110 “neuron core controller [local controller of each core] 1100 may facilitate the processing of an input spike 1212 by outputting a time-step 1218 that is used to access entries of the PRE spike buffer 1202 and the membrane potential delta buffer 1208” Examiner notes that the controller corresponds to the local controller. Which facilitates the flow of input activations stored in the PRE spike buffer (part of the activation memory)  and through the computation unit, then to the delta buffer ( also part of the activation memory.))
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate activation and weight memory wherein core computations are mediated by a local controller as taught by Chen to the disclosed invention of Sridharan.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system that can efficiently coordinate processing for “spike time communication performed in a low-latency and energy-efficient manner through in-network processing and multi-cast packets” for neural network processing (¶0067 Chen)

Regarding Claim 18
	Sridharan/Chen teaches Claim 17.
	Further Sridharan teaches, providing, by the global scheduler, local controller instructions to each of the plurality of cores. (¶0057 “with a scheduler 210 [global scheduler], which is configured to distribute commands or other work items to a processing cluster array” Examiner notes the instructions or commands are provided to cores in the cluster array, where each core contains a local controller, taught by Chen ) 

Regarding Claim 19
	Sridharan/Chen teaches Claim 17.
	Further Sridharan teaches, wherein the global scheduler provides (Examiner notes that the global scheduler corresponds to the entity that distributes work items and commands to each core the same synaptic weights to each of the plurality of cores. (¶0196 “As shown in FIG. 14A, data parallelism can be implemented in which input data 1402 is split along a mini-batch dimension and the same model is replicated across the nodes [cores]. The mini-batch is split across several compute nodes, with each node responsible for computing gradients with respect to all model parameters using a subset of the samples in the mini-batch” Examiner notes that under the data parallelism routine the same weights are given to each node while only the input data and resulting output differs across cores)

Regarding Claim 20
	Sridharan/Chen teaches Claim 18.
	Further Sridharan teaches, wherein the global scheduler provides (Examiner notes that the global scheduler corresponds to the entity that distributes work items and commands to each core) the same local controller instructions to each of the plurality of cores. (¶0275 “processor cores 2402A-2402N are homogenous cores executing the same instruction set architecture [instructions]” Examiner notes that the cores are operated via the local controller, disclosed by Chen )

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan/Chen. Further in view of Walter et al. “Neuromorphic implementations of neurobiological learning algorithms for spiking neural networks”, hereinafter Walter.

Regarding Claim 11
	Sridharan/Chen teaches Claim 7
	Sridharan/Chen does not explicitly teach, wherein the network comprises a row broadcast network.
However Walter, when addressing issues related to a neuromorphic hardware platform, teaches, wherein the network comprises a row broadcast network. (Section 2.1.4 ¶04 “Spike retrieval via the AER Input blocks and network connectivity are controlled by digital configuration logic present in every synapse. There are three different modes of operation defined by the architecture…if the broadcast activation mode is enabled, it also processes special AER broadcast events which are addressed row-wise” Examiner notes that one such mode of operating the network uses a row-wise broadcast mode. The network corresponds to a row broadcast network.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a neuromorphic hardware system that utilizes row-wise broadcasting as taught by Walter to the disclosed invention of Sridharan/Chen.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system based on “designs which are under active development and which are in principle suited for large-scale spiking neural network simulations” (Section 2 ¶004 Walter)

Regarding Claim 12
	Sridharan/Chen/Walter teaches Claim 11
	Further Walter teaches, wherein the network comprises a plurality of rows, each connected to a subset of the plurality of cores. (Section 2.1.2 ¶01“Neurogrid consists of 16 interconnected Neurocores…” Section 2.1.1 ¶05 “Spike transmission within a wafer is carried out by a network of horizontal and vertical data lanes interconnecting the ANCs in a grid-like layout” Examiner notes that each row in the Neurogrid is connected to a subset of the total plurality of cores.)

Regarding Claim 13
	Sridharan/Chen/Walter teaches Claim 12
	Further Walter teaches, wherein each row comprises an interconnect operable to select between a broadcast input and a row-specific input. (Section 2 ¶003 “AER uses digital circuitry for inter-neuron communication… Many neuromorphic chips therefore implement an address event representation (AER) protocol” Section 2.1.4 ¶004 “In direct activation mode, the synapse is activated by AER packets with matching row and column addresses. If the broadcast activation mode is enabled, it also processes special AER broadcast events which are addressed row-wise.” Examiner notes that the interconnect corresponds to the neuromorphic chip that implements or operates the AER protocol, which selects between different activation modes. Direct activation mode corresponds to row-specific input. Broadcast activation mode corresponds to row-specific input) 

Regarding Claim 14
	Sridharan/Chen/Walter teaches Claim 13
	Further Sridharan/Chen/Walter teaches, wherein the interconnect is operable by the global scheduler. (Examiner notes that the interconnect is embodied by the circuitry implicit in the neuromorphic hardware for distributing work items to cores. The global scheduler is the entity responsible for distributing work items to cores, thus the global scheduler operates the function supplied by the interconnect.)

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan/Chen. Further in view of, Loewenthal et al. US Document ID US 5712922 A, hereinafter Loewenthal.

Regarding Claim 15/25
	Sridharan/Chen teaches the method of Claim 1 and Claim 17.
	Further Sridharan teaches, wherein the global scheduler is adapted to provide the synaptic weights. (Examiner notes that this limitation is taught by the rejection of claim 1 and Claim 17.)
	Sridharan/Chen does not explicitly teach, from a plurality of non-consecutive regions of the neural network model memory.
	Loewenthal However, when addressing issues related to storing the neural network model in memory, teaches, from a plurality of non-consecutive regions of the neural network model memory. (¶0132 “Since the lower one megabyte of RAM space on the PC is very limited, the 512K of weight RAM is decoded using an I/O controlled 32K memory paging technique” Examiner notes that multiple blocks of memory pages corresponds to non-consecutive memory. The memory stores neural network weights which are representative of the neural network model, thus corresponding to neural network model memory.) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a manner of storing items efficiently in non-contiguous memory related to neural networks as taught by Loewenthal to the disclosed invention of Sridharan/Chen.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system “which is capable of significantly enhanced performance over any hereto known accelerator board, in addition to obviously providing improved performance over any software based character recognition implementation” (Background ¶016 Loewenthal)

	
Conclusion
Prior art
US 10515303 B2, Lie et al. discusses, an array processing system for deep learning where neural networks processing is performed by processor elements mediated by a model placement server.
US 20190007332 A1, Flemming et al. discusses, a configurable network based data flow operator, where a local scheduler controls input/output flow through buffers through an integer processing elements.
US 20170316306 A1, Katayama et al. discusses, a twin core neural network processing system each containing memory for weight data and an output accumulation buffer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122